Judgments, Supreme Court, New York County (Renee A. White, J.), rendered January 31, 2006, convicting defendant, upon his pleas of guilty, of attempted robbery in the second degree and rape in the second degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 12 years to life, unanimously affirmed.
Although the rape and the attempted robbery took place during the same incident, it is clear from the accusatory instruments that they constituted separate acts (see Penal Law § 15.00 [1]). Accordingly, the court lawfully imposed surcharges of $155 on each conviction. Only one mandatory surcharge may be imposed where a person is convicted of two or more crimes “committed through a single act” (Penal Law § 60.35 [2]). Consecutive sentences, including consecutive surcharges (see People v Leung, 279 AD2d 480, 481 [2001], lv denied 97 NY2d 730 [2002]; People v Higgins, 137 AD2d 620, 621 [1988], lv denied 71 NY2d 897 [1988]) are permitted when “separate offenses are committed through separate acts, though they are part of a single transaction.” (People v Brown, 80 NY2d 361, 364 [1992].) Concur—Tom, J.P., Nardelli, Williams and McGuire, JJ.